DYKMAhT, J.,
(dissenting.) The defendant in this action made a motion at the special term for leave to amend its answer to the complaint by the insertion of an allegation that, prior to "the commencement of this action and the breaches of the contract charged in the complaint, the plaintiffs assigned the contract to the Brooklyn Cable Company; that, by reason of such assignment, the cause of action for the breach of the contract belongs to the cable company, and the plaintiffs are not the proper parties to sue thereon. The motion was denied, and the defendant has appealed to this court from the order of denial. Our system of pleading and practice is very liberal, and amendments to pleadings are granted by the courts with great freedom. In practice, it is almost a matter of course to permit an amendment to a pleading on application to the court for that purpose. If there be any doubt respecting the sufficiency of the original answer in this case to enable the defendant to introduce testimony to show that the plaintiffs are not the real parties in interest, then the uncertainty should be removed by the allowance of the proposed amendment to the answer. The delays in the litigation and some inconsistent positions of the counsel for the defendant are urged as a reason for the affirmance of this order, but the argument can have but little force. There is ever more or less delay in all legal proceedings, and there is penalty provided for the inconsistency of lawyers. But neither the delay nor the inconsistency has been very remarkable in this case. Moreover, courts cannot administer justice upon the retributive plan. This defendant has done nothing to forfeit its rights to a fair trial and a fair opportunity to present every defense there is to this action. We do not deem it incumbent upon us now to determine whether the amendment proposed sets up a valid defense, nor whether the defendant is liable to the cable company. The answer should be sufficiently broad to admit the defense, and the question of its validity may be left for determination upon the *586trial. The merits should be reached unimpeded by technical objections under the pleadings. The order should be reversed, with $10 costs and disbursements, and the motion granted on payment of $10 costs.